DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a five group zoom lens system with +,-,+/-,+,+ structure of lens groups further consisting of the subgroups claimed, including the lens dynamics claimed , requiring the negative meniscus lens placed in the explicitly claimed location and finally meeting the numerical limitation described in the last 3 lines of the claim; recited together in combination with the totality of particular features/limitations recited therein
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20150130968 A1:  Similar structure does not meet all limitations described above
US 20180188510 A1:  Similar structure does not meet all limitations described above
US 20180217360 A1:  Similar structure does not meet all limitations described above
US 20150241674 A1:  Similar structure does not meet all limitations described above
US 20170031140 A1:  Similar structure does not meet all limitations described above
US 20190064478 A1:  Similar structure does not meet all limitations described above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAMES R GREECE/            Primary Examiner, Art Unit 2872